                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LINDSAY O’BRIEN QUARRIE,

          Plaintiff,

v.                                                        Civ. No. 17‐350 MV/GBW

STEPHEN WELLS, et al.,

          Defendants.


              ORDER GRANTING MOTION TO SUPPLEMENT AFFIDAVIT
                       AND AWARDING ATTORNEY FEES

          THIS MATTER comes before the Court on Plaintiff Lindsay O’Brien Quarrie’s

Affidavit in Support of Attorney’s Fees (doc. 268), Defendants’ Objections to Plaintiff’s

Affidavit (doc. 273), and Plaintiff’s Motion to Supplement Affidavit in Support of

Attorney’s Fees (doc. 275).

     I.      Background

          On February 27, 2020, the Court issued an Order granting in part Plaintiff’s

Motion for Contempt of Court and Sanctions Under Rule 37(b) (doc. 233). Doc. 253.

Though declining to hold Defendants in contempt, the Court ordered Defendants to

pay Plaintiff his reasonable expenses in briefing the motion pursuant to Federal Rule of

Civil Procedure 37(b). In order to determine the proper amount of such expenses,

Plaintiff was ordered to “submit an affidavit detailing the reasonable attorney’s fees and

costs expended in briefing this Motion.” Id. at 8.
       Plaintiff timely submitted his affidavit on March 6, 2020. Doc. 268. Because

Plaintiff filed his original motion for sanctions pro se, expenses were claimed only for

the preparation of Plaintiff’s reply by attorney Santiago Juarez. Id. at 4. Based on his

“review and . . . personal knowledge” of Mr. Juarez’s fees, Plaintiff claimed fees for 3.5

hours of work at an hourly rate of $325.00. Id. at 4–5. He additionally claimed $89.58 in

gross receipts tax, at a rate of 7.875%. Id. at 5.

       Defendants filed objections to Plaintiff’s affidavit on March 10, 2020. Doc. 273. It

was their contention that Plaintiff “fail[ed] to meet his burden to prove that the hourly

rate charged is reasonable and in accordance with the prevailing market rate[.]” Id. at 1.

More specifically, they argued that Plaintiff had provided insufficient information

about Mr. Juarez’s qualifications and about the prevailing market rate in the district.

Defendants therefore asked the Court to either deny or reduce Plaintiff’s request for

attorney’s fees.

       In response to Defendants’ objections, Plaintiff filed a Motion to Supplement

Affidavit in Support of Attorney’s Fees. Doc. 275. Plaintiff requested the Court’s

permission to supplement his affidavit with the following information:

         (i)    Santiago E. Juarez has been practicing law since 1974. He has over
                four decades of experience as a civil rights lawyer and has
                successfully represented clients in several courts, including the
                New Mexico Supreme Court and Tenth Circuit Court of Appeals.

         (ii)   Defendants are already quite familiar with Mr. Juarez’s legal skills,
                given that he recently prevailed against them in the New Mexico
                Court of Appeals case Karim Salehpoor v. New Mexico Institute of

                                                2
                 Mining and Technology, 2019‐NMCA‐046, 447 P.3d 1169.

            (iii) The hourly rate of $325.00 that Mr. Juarez has billed Plaintiff is a
                  reasonable rate in this district for attorneys with comparable
                  experience and reputation.

Id. at 2.

          Defendants oppose this supplementation, arguing that Plaintiff should not be

“excused from meeting the Court’s original deadline” and that, in any event, his

affidavit remains insufficient even with the requested supplementation. Doc. 279. In

his reply, Plaintiff asserts that the supplementation would cause no prejudice to

Defendants and that the provided information about Mr. Juarez’s qualifications is

sufficient to support the requested award. Doc. 280.

          Both Plaintiff’s Motion to Supplement (doc. 275) and the original matter of

Plaintiff’s attorney’s fees are now before the Court.

    II.      Legal Standard

          The Court ordered Plaintiff to submit an affidavit detailing his “reasonable

attorney’s fees and costs” in briefing his motion. Doc. 253 at 8. In submitting such

affidavits, prevailing attorneys are “required . . . to justify the reasonableness of the

requested rate or rates.”1 Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984). “[A] ‘reasonable


1 The cited opinion addresses fee awards under 42 U.S.C. § 1988. For the purpose of assessing
reasonableness, courts in this circuit make no distinction between fees awarded pursuant to Fed. R. Civ.
P. 37(b) and those awarded pursuant to other rules and statutes. See Centennial Archaeology, Inc. v. Aecom,
Inc., 688 F.3d 673, 680 (10th Cir. 2012) (“We see no reason to impose a different construction on the
language of Rule 37[.]”); Pipeline Prods. v. Madison Cos., LLC, 2019 WL 3252743, at *2 (D. Kan. July 19, 2019)
(unpublished) (applying the same standards for fee awards under Rule 37 as for those under Rule 11).

                                                      3
attorney’s fee’ [is] reasonable compensation, in light of all the circumstances, for the

time and effort expended by the attorney for the [party], no more and no less.”

Centennial Archaeology, Inc. v. Aecom, Inc., 688 F.3d 673, 679 (10th Cir. 2012) (alterations

in original) (quoting Blanchard v. Bergeron, 489 U.S. 87, 93 (1989)). This means, in

practice, that attorneys must demonstrate both the reasonableness of the number of

hours spent and the reasonableness of the hourly rate claimed. See Ramos v. Lamm, 713

F.2d 546, 553–55 (10th Cir. 1983).

        To the first point, affidavits should be “accompanied by contemporaneous time

records indicating, for each attorney, the date, the hours expended, and the nature of

the work done.” N.Y. State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1154

(2d Cir. 1983); see also Ramos, 713 F.2d at 553. “Block billing,” or “lumping multiple

tasks into a single entry of time,” is not permitted. Cadena v. Pacesetter Corp., 224 F.3d

1203, 1214 (10th Cir. 2000). However, this circuit “has not established a rule mandating

reduction or denial of a fee request if the prevailing party submits attorney‐records

which reflect block billing”; this decision rests within the trial court’s discretion. Id. at

1215.

        Second, the attorney must demonstrate that the hourly rate claimed is

commensurate with “what lawyers of comparable skill and experience practicing in the

area in which the litigation occurs would charge for their time.” Ramos, 713 F.2d at 555.

This method of determining reasonableness is referred to as the “prevailing market


                                               4
rate.” Blum, 465 U.S. at 895 n.11. In addition to providing evidence regarding his own

skill, experience, and reputation, the attorney should provide evidence “of the

prevailing market rate for similar services by lawyers of reasonably comparable skill,

experience, and reputation in the relevant community.” Lippoldt v. Cole, 468 F.3d 1204,

1224 (10th Cir. 2006) (internal quotation marks omitted). This burden remains at all

times with the fee applicant. Blum, 465 U.S. at 895 n.11. The attorney’s regular hourly

rate is a “relevant but not conclusive factor” in the analysis. Ramos, 713 F.2d at 555. The

proper amount of attorney’s fees is “not the amount actually paid or owed by the party

to its attorney, but the value of attorney services provided to the party.” Aecom, 688

F.3d at 679.

   III.      Analysis

          A. Motion to Supplement

          The first question before the Court is whether to permit Plaintiff’s

supplementation. This matter may be speedily addressed. Defendants urge the Court

that Plaintiff does not articulate legal argument or cite to legal authority in support of

his request to supplement. See doc. 279 at 1. However, Defendants likewise offer no

legal argument or authority that prohibits such supplementation. As a pro se litigant

proffering evidence about services rendered by his former attorney, Plaintiff undeniably

faces an uphill battle. There is no evidence that Plaintiff’s supplementation is offered in

bad faith or for any improper purpose. On the contrary, Plaintiff’s motion appears to


                                                5
represent a good faith attempt to amend his fee affidavit to conform with the

requirements of Tenth Circuit law. Courts generally are “lenient with pro se litigants,”

Jiron v. Swift, 671 F. App’x 705, 706 (10th Cir. 2016) (unpublished), and the

considerations supporting such a policy are notably present here. Because good cause

exists for Plaintiff’s supplementation and Defendants have provided no compelling

argument to the contrary, the Court will GRANT Plaintiff’s Motion to Supplement (doc.

275).

        B. Fee Award

        The burden was on Plaintiff to demonstrate both the reasonableness of the hours

spent and the reasonableness of Mr. Juarez’s hourly rate. See Ramos, 713 F.2d at 553–55.

For the reasons explained below, the Court finds that Plaintiff has succeeded in the first

endeavor but failed in the second.

        Defendants have not argued that the 3.5 hours spent by Mr. Juarez in preparing

Plaintiff’s reply brief was unreasonable, nor that Mr. Juarez failed to adequately

document his time. The affidavit’s description of Mr. Juarez’s work is not detailed, but

given the simple nature of the task—preparing an eleven‐page reply brief to a motion

for sanctions—the Court finds that it is sufficient. The affidavit describes, generally, the

“hours for which compensation is requested and how those hours were allotted to

specific tasks.” Ramos, 713 F.2d at 553. Furthermore, the documented number of hours




                                             6
is appropriate to the task performed. Therefore, the Court finds that Plaintiff may

properly claim attorney’s fees for 3.5 hours of Mr. Juarez’s work.

        Unfortunately, even as supplemented, Plaintiff’s fee affidavit is insufficient to

demonstrate the reasonableness of Mr. Juarez’s hourly rate. The supplemented

affidavit lacks evidence to support both Mr. Juarez’s qualifications and the prevailing

market rate in the relevant community. The only information provided is as follows: (1)

Mr. Juarez has four decades of experience “as a civil rights lawyer”; (2) at some point in

his career, he has successfully represented clients in the New Mexico Supreme Court

and the Tenth Circuit Court of Appeals; and (3) he recently prevailed against Defendant

New Mexico Institute of Mining and Technology in another case.2 No more specific

evidence is provided regarding Mr. Juarez’s education, experience, areas of practice, or

reputation in the community.

        As to “the prevailing market rate for similar services by lawyers of reasonably

comparable skill, experience, and reputation in the relevant community,” Lippoldt, 468

F.3d at 1224, Plaintiff’s supplemented affidavit is notably silent. Plaintiff argues in his

reply that “Defendant NMT itself addressed [the hourly rate of comparable lawyers] in

its Objections” by citing a case comparing hourly rates in New Mexico. Doc. 280 at 3

(citing XTO Energy, Inc. v. ATD, LLC, 2016 WL 1730171, at *32 (D.N.M. April 1, 2016)



2Plaintiff’s additional statement that “[t]he hourly rate of $325.00 that Mr. Juarez has billed Plaintiff is a
reasonable rate in this district for attorneys with comparable experience and reputation,” doc. 275 at 2, is a
conclusory assertion of no value to the present determination.

                                                      7
(unpublished)). Certainly, the cited case provides a frame of reference for the Court to

make its own determination about Mr. Juarez’s rates. But even setting aside the fact

that it was Plaintiff’s burden, not Defendants’, to establish the prevailing market rate,

the information provided about Mr. Juarez’s skill, experience and reputation remains

insufficient to justify the claimed $350 hourly rate within that frame of reference.

       The court in XTO Energy conducted a thorough review of hourly rates for

attorneys in New Mexico and found that the prevailing market rate was roughly $150 to

$350 per hour. 2016 WL 1730171, at *32. See also Mackey v. Staples, Inc., 2011 WL

13262381, at *3 (D.N.M. Mar. 4, 2011) (unpublished) (collecting cases and conducting a

similar review). Fees on the high end of that range were generally awarded where the

attorney demonstrated superlative skill or experience. See, e.g., Martinez v. Carson, 2011

WL 13261992, at *4 (D.N.M. Aug. 11, 2011) (unpublished) (finding a rate of $350 per

hour reasonable for “one of New Mexico’s preeminent trial lawyers”); Mackey, 2011 WL

13262381, at *2–3 (awarding $350 per hour, the “upper end of the fee scale for New

Mexico attorneys,” to attorneys “among the most respected practitioners in their field in

this district”). On the low end of the scale, $150 per hour was found to be “a reasonable

rate for a lawyer who has practiced very little law.” Martinez, 2011 WL 13261992, at *4.

       While several years have passed since some of the above‐referenced cases were

decided, the Court finds that a rate of $325 per hour still represents an unusually high

fee among New Mexico attorneys. Plaintiff’s affidavit provides no evidence of Mr.


                                             8
Juarez’s excellence or preeminence as a civil rights attorney in his community. Indeed,

Plaintiff’s affidavit does not even conclusively demonstrate that Mr. Juarez is average in

skill and reputation among his peers. The most the Court can glean from the

supplemented affidavit is that Mr. Juarez has been practicing for a relatively long

period of four decades. But this fact, standing alone, does not establish that Mr. Juarez

has practiced with any particular level of success, that he enjoys a favorable reputation

in the community, or that he has charged or been awarded similar hourly rates in the

past. Indeed, there is no information before the Court even of the approximate or

average number of cases litigated by Mr. Juarez during his career. The Court agrees

with Plaintiff that Plaintiff’s own opinion of Mr. Juarez, whether positive or negative, is

irrelevant to the reasonableness of his hourly rate. See doc. 280 at 4; doc. 279 at 2.

However, based on the objective information provided in Plaintiff’s supplemented

affidavit, the Court cannot award fees at the requested rate of $325 per hour.

       The deficiencies of evidence regarding Mr. Juarez’s qualifications make it

considerably difficult to fix an appropriate hourly rate for his work. Nonetheless, the

Court will deny Defendants’ request to deny Plaintiff fees altogether. Attorney’s fees

awarded pursuant to Rule 37(b) are “punitive” in nature, Olcott v. Delaware Flood Co., 76

F.3d 1538, 1556–57 (10th Cir. 1996), and the Court is disinclined to excuse Defendants’

discovery violations. See, e.g., MPD Accessories, B.V. v. Urban Outfitters, Inc., 2013 WL

5761421, at *8–9 (S.D.N.Y. Oct. 24, 2013) (unpublished) (reducing Rule 37 fee award by


                                               9
40% as a result of defendants’ insufficient evidence regarding hourly rates). Plaintiff

remains entitled to the reasonable value of Mr. Juarez’s services, whatever that value

may be. Aecom, 688 F.3d at 679. In addition, as noted above, the Court recognizes

Plaintiff’s especial difficulty in compiling sufficient evidence about Mr. Juarez’s

qualifications as a pro se litigant.

         The burden was on Plaintiff to demonstrate his entitlement to the requested fee

award. See Blum, 465 U.S. at 895 n.11. In light of his substantial failure to provide

evidence of Mr. Juarez’s qualifications and of the prevailing market rate, the Court must

assume that Mr. Juarez is only minimally qualified among his peers. Therefore, the

Court will reduce the awarded hourly rate to $175 for 3.5 hours of work, plus gross

receipts tax of 7.875%. See Anchondo v. Anderson, Crenshaw & Assocs., LLC, 2010 WL

11493787, at *2 (D.N.M. Oct. 19, 2010) (unpublished) (citing Mares v. Credit Bureau of

Raton, 801 F.2d 1197, 1210 (10th Cir. 1986)) (“The Tenth Circuit has endorsed an award

of gross receipts tax on fees awarded to New Mexico counsel.”). Proceeding on the

limited available information, the Court believes this to be a fair assessment of the

reasonable value of Mr. Juarez’s legal services.

   IV.      Conclusion

         For the foregoing reasons, Plaintiff’s Motion to Supplement Affidavit in Support

of Attorney’s Fees (doc. 275) is GRANTED.




                                             10
       Defendants’ Objections to Plaintiff’s Affidavit in Support of Attorney’s Fees (doc.

273) are SUSTAINED IN PART and OVERRULED IN PART. Defendants’ request to

vacate Plaintiff’s fee award is denied. However, their request to reduce the award to a

reasonable hourly rate will be granted.

       IT IS THEREFORE ORDERED that Defendants shall pay to Plaintiff, within

fourteen (14) days of this Order, Plaintiff’s reasonable attorney’s fees expended in

briefing his motion for sanctions in the total amount of $660.73. This includes 3.5 hours

of work at a reduced rate of $175 per hour, plus $48.23 in gross receipts tax at a rate of

7.875%.

       IT IS SO ORDERED.




                                                  _____________________________________
                                                  GREGORY B. WORMUTH
                                                  UNITED STATES MAGISTRATE JUDGE




                                             11
